Order entered November 2, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-15-00905-CV

               MECCA CAMPBELL AND ALL OTHER OCCUPANTS, Appellants

                                                  V.

                                 DEBBIE COLEMAN, Appellee

                        On Appeal from the County Court at Law No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. CC-15-02596-A

                                             ORDER
       The clerk’s record in this appeal has been filed, but appellant has not paid the $195 fee

for filing the appeal or filed, as directed, written verification that she has requested the reporter’s

record and made arrangements to pay the reporter’s fee or is entitled to proceed without advance

payment of costs. Having cautioned appellant that failure to file the requested verification

concerning the reporter’s record by September 3, 2015 could result in the appeal being submitted

without the reporter’s record, we ORDER the appeal submitted without the reporter’s record.

See TEX. R. APP. P. 37.3(c). We further ORDER appellant to pay the $195 filing fee and file her

brief no later than December 2, 2015. Appellant is cautioned that failure to comply with this

order may result in dismissal of the appeal without further notice. See TEX. R. APP. P. 38.8(a)(1),

42.3(b),(c).
We DENY appellee’s October 19, 2015 motion to dismiss.




                                         /s/    CRAIG STODDART
                                                JUSTICE